 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                     ***
 6    MICHAEL RODRIGUEZ,                                      Case No. 2:17-cv-02344-RFB-DJA
 7                            Plaintiff,
                                                              ORDER
 8           v.
 9    NAPHCARE, et al.,
10                            Defendants.
11

12           Presently before the Court is pro se Plaintiff Michael Rodriguez‘s Motion to Extend Time

13   to Comply with Order (ECF No. 212), filed on April 1, 2020 and his Notice of Filing ECF No.

14   215 (ECF No. 216), filed on April 1, 2020. Plaintiff is a pretrial detainee at the Clark County

15   Detention Center. The Second Amended Complaint (ECF No. 84) is the operative complaint in

16   this matter.

17           Plaintiff requests an extension of time to complete the requisite service forms for Kendra

18   Meyer/Schultz up to and including May 1, 2020. Specifically, Plaintiff contends he needs the

19   additional 21 days to determine her last known contact information from Naphcare, Inc. He will

20   be provided with the requested additional time to complete a proposed summons and USM-285 to

21   effectuate service on Shultz/Meyer. However, the Court notes that Plaintiff claims this is his first

22   request for an extension. Although he notes it is his first request for an extension as to Order

23   (ECF No. 212), that Order also granted an extension request to complete service. Absent

24   extraordinary circumstances, in light of the numerous extension requests already granted to

25   Plaintiff for service in this matter, this will be Plaintiff’s last extension request that will be

26   granted for service on Shultz/Meyer.

27           IT IS HEREBY ORDERED that Plaintiff Michael Rodriguez’s Motion to Extend Time

28   to Comply with Order (ECF No. 212) is granted. Plaintiff has until May 1, 2020 to complete a
 1   summons and USM-285 form for Kendra Schultz/Kendra Meyer and upon receipt of the

 2   completed USM-285 form and proposed summons, the clerk of court must issue the summons

 3   and deliver the summons, the USM-285 form, a copy of the second amended complaint (ECF No.

 4   46-1), and a copy of this order to the U.S. Marshal for service.

 5          DATED: April 2, 2020.

 6

 7                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
